DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant argument/remarks filed 04/11/2022. Applicant has elected Group I (i.e. claims 1-7 and 9-20) with traverse. Claim 8 has been cancelled and no claims have been newly added. Accordingly, claims 1-7 and 9-20 are pending. 

Restriction/Election
Applicant's election with traverse of Group I (claims 1-7 and 9-20) in the reply filed on 04/11/2022 is acknowledged.  The traversal is on grounds that there is a general inventive concepts between Group I and II.
These remarks are not found persuasive because it remains the Office’s stance that there is a lack of a general inventive concepts between Groups I and II. 
Group I (claims 1-7 and 9-20) are drawn to a method/system for operating a navigation system using an existing database entry containing maneuvering information linked to an intersection point while Group II (claim 8) is drawn to a method for storing maneuvering information which includes creating or updating a database entry linked to an intersection point. Creating/updating the database entry includes recognizing a turn arrow on a road surface (i.e. using a camera system) and ascertaining angle information on the recognized turn arrow. The method creates/updates the database entry using the ascertained angle information on the recognized arrow. Group II is geared towards a method for creating/updating a database. It is the examiner’s stance that a method for operating a navigation system (i.e. Group I) is a different inventive concept than a method for storing maneuvering information in a database (i.e. Group II). Groups I and II do not share a technical feature, since the technical feature of Group I consists of obtaining maneuvering data linked to an intersection and operating a navigation system using obtained data while the technical feature of Group II consists of a method for producing a database. Even though Group I relate to operating a navigation system using a database entry and Group II relates to how this database entry is created/updated, a single general inventive concept between the two groups does not exist since the navigation system can use any database (i.e. that stores maneuvering information) to perform its limitations. Likewise, the database that is created in Group II does not require the limitations as recited in Group I to perform the method for storing the maneuvering information. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant’s arguments with respect to claim 8 with regards to the election/restriction requirement have been considered but are moot because claim 8 has been cancelled, claims 1-7 and 9-20 (Group I) will be examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a positioning module” in claim 9
“a map module” in claim 9
“an input and output module” in claim 9
“a calculation module” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the “positioning module” determines the position by “means of GPS, AGPS, mobile communication and possibly other sensors” (See Para 0032 of PGPUB). It also appears that the “map module” is configured on a common integrated circuit such as a PCB (See Para. 0035 of PGPUB), and further includes computer program instructions stored on a memory (See Para. 0035 of PGPUB). The “input module” comprises a “keyboard, a rotary switch, a microphone, and/or a touch-sensitive surface” (See Para. 0043 of PGPUB) while the “output module” comprises “a microphone, a haptic surface, a holographic imaging device and/or a screen” (See Para. 0043 of PGPUB). These limitations recite sufficient structure to perform the claimed function.
However, the “calculation module” does not appear to recite sufficient structure to perform the claimed function. Para. 0045 of the PGPUB recites “the calculation module 40 uses algorithms from graph theory, such as the algorithm by Dijkstra, and/or the Bellman-Ford algorithm” but it does not recite a structure such as a memory and/or a processor that can perform the various algorithms. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claim 1, the claim recites “ascertaining a route from a starting location to a target location using digital map data”, “selecting at least one intersection point of the ascertained route”, “reading out a database entry containing maneuvering information linked to the selected intersection point”, and “ascertaining a maneuver using the read-out maneuvering information”. Furthermore, dependent claims 2-7 and 11-20 are directed to an abstract idea without significantly more, since they recite limitations that can be performed in the mind. Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, regarding claim 1, the limitation “ascertaining a route from a starting location to a target location using digital map data” in the context of the claim encompasses the user determining a route using digital map data. This can be done by a user that is looking at a digital map (i.e. on a display) and determining a route by looking at the display from a starting location to a destination. Furthermore, the limitation “selecting at least one intersection point of the ascertained route” in the context of the claim encompasses the user choosing an intersection point from the previously determined route on the digital map. “Selecting” a point on a map is a process that can be done mentally by a user. Furthermore, the limitation “reading out a database entry containing maneuvering information linked to the selected intersection point” in the context of the claim encompasses the user reading from a database that contains maneuvering information at the selected intersection point. Reading from a database is a process that can be done mentally. Additionally, the limitation “ascertaining a maneuver using the read-out maneuvering information” in the context of the claim encompasses the user determining a vehicle maneuver based on the maneuvering information from the database. “Ascertaining” a maneuver is a process that can be done mentally, by planning out the next move for maneuvering the vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Regarding claim 2, the limitation recites “wherein the maneuvering information relates to a turn arrow linked to the selected intersection point, the method furthermore comprising the steps: reading out the angle information of the turn arrow from the database entry; and ascertaining the maneuver using the read-out angle information” and in the context of the claim encompasses a user reading a database that contains information relating to a turn arrow that includes angle information of the turn arrow. Reading from a database and determining a maneuver from the information in the database is a process that can be done mentally.
Regarding claim 3, the limitation recites “wherein the at least one intersection point is selected depending on a current position of the navigation system” and in the context of the claim encompasses a user selecting an intersection point on a map close to where the user is located. This process can be done mentally.
Regarding claim 4, the limitation recites “ascertaining no database entry or no maneuvering information on the selected intersection point; calculating a maneuver using the digital map data” and in the context of the claim encompasses a user determining a maneuver when the database does not include any maneuvering information. This can be done by looking at the digital map and determining (i.e. thinking) of a maneuver to take. This process can be done mentally.
Regarding claim 5, the limitation recites “comparing the read-out maneuvering information with the ascertained route; establishing a discrepancy between the maneuvering information and the route; and calculating a maneuver using the digital map data” and in the context of the claim encompasses a user comparing the maneuvering information with the ascertained route and determining a maneuver using the digital map data. The step of “comparing” sets of data and finding a discrepancy is a process that can be done mentally since it comprises a user looking at different sets of data and differentiating them.
Regarding claim 6, the limitation recites “wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node” and in the context of the claim encompasses a user selecting an intersection point on a map (i.e. a mental process as recited above) such that the digital map contains a node and two edges. The user can digitally draw a node and edges on each intersection, which is deemed a mental process.
Regarding claim 7, the limitation recites “calculating an angle between at least two edges of the intersection point; establishing the discrepancy when a difference between the calculated angles and read-out angle information exceeds a predetermined limit value” and in the context of the claim encompasses the user calculating an angle between two edges, which can be done on a piece of paper. Furthermore, establishing a discrepancy between the calculated angle and the angle information from a database is a mental process since it encompasses a user comparing two different sets of data and differentiating them.
Regarding claim 11, the limitation recites the same limitations as recited in claim 3, and is thus interpreted under the same rational as recited above.
Regarding claim 12, the limitation recites the same limitations as recited in claim 4, and is thus interpreted under the same rational as recited above.
Regarding claim 13, the limitation recites the same limitations as recited in claim 4, and is thus interpreted under the same rational as recited above.
Regarding claims 14-16, the limitation recites the same limitations as recited in claim 5, and is thus interpreted under the same rational as recited above.
Regarding claims 17-20, the limitation recites the same limitations as recited in claim 6, and is thus interpreted under the same rational as recited above.

This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claim 1 recites “outputting a navigation instruction corresponding to the ascertained maneuver.” This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of outputting a navigation instruction is taught in the primary prior art reference Schmidt et al. US20110285717A1 in Figs.4A-4C and Para. 0050. Accordingly, the step of outputting a navigation instruction is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9-12, 14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 4 recites “reading out the angle information”. There exists a lack of antecedent basis for this limitation in the claim. The examiner recommends changing claim 2 to “reading out angle information”. Appropriate correction is required.
Claim 7 line 2 recites “establishing the discrepancy”. There exists a lack of antecedent basis for this limitation in the claim. The examiner recommends changing claim 7 to “establishing a discrepancy”. Appropriate correction is required.
Claim 10 recites “a vehicle with a navigation system” while claim 9 line 1 recites “a navigation system”. It is unclear to the examiner if the navigation system in claim 10 refers to the same navigation system as recited in claim 9. The examiner recommends changing claim 10 to “a vehicle with the navigation system”. Appropriate correction is required.

With respect to claims 9-10, the claim limitation “calculation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 7, 11-12, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected claim 2, and for failing to cure the deficiencies as recited above.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. US20110285717A1 (henceforth Schmidt).

Regarding claim 1,
Schmidt discloses:
A method for operating a navigation system (See Para. 0001) comprising the steps: ascertaining a route from a starting location to a target location using digital map data;  (See Para. 0042)
selecting at least one intersection point of the ascertained route; (See Para. 0043, “the processor 108 retrieves from the map database 104 road data pertaining to the road junction.”)
reading out a database entry containing maneuvering information linked to the selected intersection point; (See Fig. 2E and Para. 0043, “the retrieved road data may also be indicative of lane information, such as the number of lanes comprised by each of the roads, the lane type (see FIG. 2E) for each lane comprised by a road, and an egress lane or road associated with each lane (see also FIG. 2E)”. Furthermore, see Para. 0040, “FIG. 2E illustrates various lane types with the associated lane arrow elements. The lane arrows are each indicative of a junction egress lane or road. Specifically, from the left-hand side to the right-hand side, FIG. 2E illustrates an opposite-lane element, an arrow element for a left-turn lane, an arrow element for a left-turn and straight lane, an arrow element for a straight lane, an arrow element for a left-right-turn lane, an arrow element for a right-turn and straight lane as well as an arrow element for a right-turn lane.” The lane arrows are shown in Fig. 2E represents maneuvering information that is linked to the intersection point.)
 ascertaining a maneuver using the read-out maneuvering information; and outputting a navigation instruction corresponding to the ascertained maneuver.
(See Fig.4A-4C and Para. 0050, “Once the junction graphics data and the maneuver indication graphics data have been generated in steps 308 and 310, respectively, the corresponding visual information in the form of a navigation maneuver graphics as generated by the processor 108 is sent to the display module 114 which renders and displays the navigation maneuver graphics (step 312). FIG. 4C illustrates the corresponding navigation maneuver graphics for the scenarios of FIG. 4A and the maneuver indication graphics data of FIG. 4B.”)

Regarding claim 2,
Schmidt discloses:
wherein the maneuvering information relates to a turn arrow linked to the selected intersection point (See Fig. 2E, the maneuvering information is a turn arrow linked to the road junction), 
the method furthermore comprising the steps: reading out the angle information of the turn arrow from the database entry; and ascertaining the maneuver using the read-out angle information.
(See Fig. 5 and Para. 0051-0051)

Regarding claim 3,
Schmidt discloses:
wherein the at least one intersection point is selected depending on a current position of the navigation system. (See Para. 0042, “based on the current position of the navigation device 102”. The routing information pertaining to a scheduled route is generated based on the current position of the navigation device 102 wherein the scheduled route comprises a road junction. The road junction is included in the scheduled route (which is based on the current position of the navigation system).)

Regarding claim 4,
Schmidt discloses:
ascertaining no database entry or no maneuvering information on the selected intersection point; calculating a maneuver using the digital map data.
(See at least Para. 0048)

Regarding claim 6,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)

Regarding claim 9,
Schmidt  discloses:
A navigation system comprising: A positioning module configured to determine an absolute position of the navigation system in space; (See Para. 0042, “The routing information has been generated based on the current position of the navigation device 102 as determined by the navigation module 110”.)
 a map module configured for accessing digital map data; (See Para. 0042, “the road data stored in the map database 104”)
an input and output module configured to receive information from (See Para. 0042, “a geographic destination or point of interest as input by a user,”) and to output information to a user (See Para. 0034, “display module 114”.); 
and a calculation model connected to the positioning module, the map module, and the input and output module, wherein the calculation module is configured to ascertain a route (See Para. 0042, “routing information”) from a starting location to a target location using a determined absolute position of the navigation system (See Para. 0042, “based on the current position of the navigation device 102 as determined by the navigation module 110”), the digital map data, (See Para. 0042, “the road data stored in the map database 104”) and information entered through the input and output module (See Para. 0042, “a geographic destination or point of interest as input by a user”) in order to select at least one intersection point of the ascertained route in order to read out a database entry containing maneuvering information linked to the selected intersection point, (See Para. 0043, “In a next step 304, the processor 108 retrieves from the map database 104 road data pertaining to the road junction.”)
 and to ascertain a maneuver using the read-out maneuver information
(See Fig.4A-4C and Para. 0050)

Regarding claim 10,
Schmidt  discloses:
A vehicle with a navigation system according to claim 9.
(See Para. 0030, “the navigation device 100 is a car navigation device”.)

Regarding claim 11,
Schmidt discloses:
wherein the at least one intersection point is selected depending on a current position of the navigation system.
(See Para. 0042, “based on the current position of the navigation device 102”. The routing information pertaining to a scheduled route is generated based on the current position of the navigation device 102 wherein the scheduled route comprises a road junction. The road junction is included in the scheduled route (which is based on the current position of the navigation system).)

Regarding claim 12,
Schmidt discloses:
ascertaining no database entry or no maneuvering information on the selected intersection point; calculating a maneuver using the digital map data.
(See at least Para. 0048)

Regarding claim 13,
Schmidt discloses:
ascertaining no database entry or no maneuvering information on the selected intersection point; calculating a maneuver using the digital map data.
(See at least Para. 0048)

Regarding claim 17,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)

Regarding claim 18,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)

Regarding claim 19,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)

Regarding claim 20,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Mayrhofer et al. US20160223346A1 (henceforth Mayrhofer)

Regarding claim 5,
Schmidt discloses the limitations as recited above in claim 1. Schmidt does not specifically state comparing the read-out maneuvering information with the ascertained route; establishing a discrepancy between the maneuvering information and the route; and calculating a maneuver using the digital map data. 
However, Mayrhofer teaches:
comparing the read-out maneuvering information with the ascertained route; establishing a discrepancy between the maneuvering information and the route; and calculating a maneuver using the digital map data.
(See Fig. 1a and Para. 0072, “In order for a prescribed destination to be reached, navigation commands are output by the navigation device 51. Signals that reflect the actual geometry 1 of the surroundings can be transmitted to the navigation device 51 by a device 25 for detecting the surroundings. If it is recognized that output navigation instructions have not been followed, then the signals that reflect the geometry of the surroundings are detected. Based on the difference between the actual movement 47 and the prescribed movement 49, an alternative navigation command 50 is determined. In comparison to the originally suggested navigation command 48, the alternative navigation command 50 constitutes a confirmation or else a correction in the direction of movement 49 suggested by the original navigation command 48.” The read-out maneuvering information is compared with the ascertained route, and when a discrepancy between the maneuvering information and the route is present (i.e. based on the difference between the actual movement 47 and the prescribed movement 49 on route), then an alternative navigation command 50 is determined (i.e. calculating a maneuver using the digital map data).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Mayrhofer to include comparing the read-out maneuvering information with the ascertained route; establishing a discrepancy between the maneuvering information and the route; and calculating a maneuver using the digital map data in order to impede the driver from deviating away from the ascertained route. “In order to generate the navigation commands, geometries are ascertained and used on the basis of map material. In some cases, the geometry used can lead to a situation in which the generated navigation command does not match the anticipated navigation command or it is not unambiguous for the user, thus confusing the user. The result can be an unwanted deviation from the calculated route (Para. 0003, Mayrhofer). This will create a more robust navigation system by reducing unwanted deviations from a calculated route.

Regarding claims 14-16,
Schmidt and Mayrhofer teaches the same limitations as recited above in claim 5. The same motivation rationale as recited in claim 5 applies.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kondo US20190390973A1.

Regarding claim 7,
Schmidt discloses the limitations as recited above in claims 2 and 18. Schmidt does not specifically state calculating an angle between at least two edges of the intersection point; establishing the discrepancy when a difference between the calculated angles and read-out angle information exceeds a predetermined limit value. 
However, Kondo teaches:
calculating an angle between at least two edges of the intersection point; establishing the discrepancy when a difference between the calculated angles and read-out angle information exceeds a predetermined limit value.(See Para. 0061, “Whether the connection links of the conversion candidate intersection each satisfy the conversion condition or not may be determined based on the relative position information included in the independent travel history information 124. That is, the angles between the mutually adjacent connection links are calculated, and when the differences between these angles and the angles indicated by the relative position information are within a predetermined range, the connection links of the conversion candidate intersection are each determined to satisfy the conversion condition. Then, when such conversion conditions are determined to be satisfied, the travel history of this intersection is determined to be convertible into the travel history of the conversion candidate intersection.” An angle between two edges of a candidate intersection are calculated, wherein the calculated angle and the read-out angle (i.e. angle by the relative position information, see Fig. 5A-5B and Para. 0046-0047) are compared wherein a discrepancy is established when the difference between the angles are not within a predetermined range.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Kondo to include calculating an angle between at least two edges of the intersection point; establishing the discrepancy when a difference between the calculated angles and read-out angle information exceeds a predetermined limit value since “In a case where the map data is updated, presence of a newly opened road and a closed road on the updated map data causes a change in the intersection and the road link. Therefore, when the in-vehicle terminal mounted to the vehicle is replaced with another in-vehicle terminal, and when the map data in the in-vehicle terminal is updated, the travel history data accumulated until then possibly fails to be transferred and used” (Para. 0004, Kondo). It would create a more robust system by improving the updating of map data when there is a change in the intersection (i.e. a different angle between road links).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harayama US20160334238A1 discloses a navigation apparatus that is capable of switching between the display of a direction sign image and the display of an enlarged view of an intersection and reducing an erroneous recognition of a target intersection made by a driver. The navigation apparatus displays the direction sign image related to the target intersection when a distance between the host vehicle and an installation location of the direction sign is within a sign display distance. (Abstract)
Han et al. US20150160032A1 discloses a vehicle navigation system which senses pavement signs of arrow shape which indicates direction of a lane through a sensor in regards to route guidance to a destination, set by the driver and helps the driver to recognize accurate route and receive guidance by outputting warning message for the driver in the case of discrepancy between pavement signs and a suggested route to a destination and currently traveling road information. (Para. 0012)
Zavoli US20080243378A1 discloses a navigation system for use in a vehicle. The system includes an absolute position sensor, such as GPS, in addition to one or more additional sensors, such as a camera, laser scanner, or radar. The system further comprises a digital map or database that includes records for at least some of the vehicle's surrounding objects. These records can include relative positional attributes and traditional absolute positions. As the vehicle moves, sensors sense the presence of at least some of these objects, and measure the vehicle's relative position to those objects. This information, together with the absolute positional information and the added map information, is used to determine the vehicle's location, and support features such as enhanced driving directions, collision avoidance, or automatic assisted driving. (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669